72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles E. DECKER, Plaintiff--Appellant,v.Dennis POLUGA, individually and as City Manager of the Cityof Morgantown;  William Bechtel, individually and asDirector of Planning and Community Development of the Cityof Morgantown;  William Goldman, individually and as CityEngineer of the City of Morgantown;  Terry Hough,individually and as Assistant Engineer of the City ofMorgantown, Defendants--Appellees.
No. 95-2468.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Dec. 15, 1995.

Charles E. Decker, Appellant Pro Se.
William Eugene Galeota, STEPTOE & JOHNSON, Morgantown, West Virginia, for Appellees.
Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  Irene M. Keeley, District Judge.  (CA-94-20-1)
Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to timely obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court entered its order on June 21, 1995;  Appellant's notice of appeal was filed on July 24, 1995.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore grant the Appellees' motion to dismiss the appeal as untimely.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED